UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7345



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANDREW WINDSOR,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:90-cr-00228-TSE)


Submitted: October 31, 2006                 Decided:   November 8, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Windsor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Andrew   Windsor   appeals     the   district   court’s   orders

denying his “Notice and Demand for the Clerk to Correct the

Record(s) [and] Notice of Withdrawal of Plea” and denying his Fed.

R. Civ. P. 59(e) motion.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm the district court’s

orders.   United States v. Windsor, No. 1:90-cr-00228-TSE (E.D. Va.

May 17, 2006; June 13, 2006).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                  - 2 -